Title: From George Washington to Tobias Lear, 2 December 1795
From: Washington, George
To: Lear, Tobias


          
            My dear Sir
            Philadelphia 2d Decr 1795.
          
          Since writing to you on Monday, I have seen and conversed with Mr Myers; who is desirous of employment, and of removing from this place; which (having a pretty large family) he finds very expensive. He professes to understand perfectly, the various matters set forth in the card I enclosed you in my last; and was employed, according to his own account, in the Lancashire navigation, in England, until the call for Soldiers took away most of the hands. This circumstance, added to a desire of fixing his fortunes in America, where he has some property, in Land, and his wife is a native, induced him to embark for this country.
          He disapproves of Locks made of Wood, but understands them in all their parts. He is healthy in appearance, stout & robust, and of a good humoured countenance. He professes to be moderate in his expectations; & willing to put himself upon trial a year; the wages to be fixed at the end of it. He gave me to understand however, that at the Lancashire works he received Three hundred guineas a year and some small perquisites; and added that compensations were very much governed by the prices of necessaries, & the expence of living.
          I told him I would write by this day’s Post; and by that of thursday of next week, such an answer might be received, as to enable him to decide upon the eligibility of his waiting on the Directors for further explanations.
          I do not write formally, otherwise I should have directed this letter to the Board; but as you can easily consult the members

of it, it would be well to express their sense on the contents of it. Nor do I mean to give any opinion of my own upon the subject; as the Directors know better than I do, in what train the affairs of the company is, and what their wants are. All I shall say is, that if Mr Myers really understands all he professes, particularly that of Lock Navigation, he will not be long without applications in abundance; especially as the Members of Congress are now assembling from all parts of the U. States.
          Whatever you chuse should be said to Mr Myers, let it be comprised in a letter to me, or him, as you please, if to me, I shall put it into his hands that there may be no misunderstanding of the sentiments. Give my love to Fanny and the Children & believe me to be Your Affectionate
          
            Go: Washington
          
        